Exhibit 10.1
AMENDMENT TO MANAGEMENT AGREEMENT
     THIS AMENDMENT is made as of May 24, 2011 by and among INVESCO MORTGAGE
CAPITAL INC., a Maryland corporation (the “Company”), IAS OPERATING PARTNERSHIP
LP, a Delaware limited partnership (the “Operating Partnership”), IAS ASSET I
LLC, a Delaware limited liability company (“Asset I”) and INVESCO ADVISERS,
INC., a Delaware corporation (formerly Invesco Institutional (N.A.), Inc., the
“Manager”).
     WHEREAS, on July 1, 2009, the Company, the Operating Partnership, Asset I
and the Manager entered into that certain management agreement (the “Agreement”)
whereby the Manager was retained to provide investment advisory services to the
Company, the Operating Partnership, Asset I and any of their Subsidiaries;
     WHEREAS, the parties desire to amend the Agreement; and
     NOW THEREFORE, in consideration of the mutual agreements herein set forth,
the parties hereto agree as follows:
     Section 1. Definitions. All terms not defined herein shall have the meaning
given to it in the Agreement.
     Section 2. Amendment. Section 9(b) of the Agreement shall be deleted in its
entirety and replaced with the following:
     “(b) The Company shall have no obligation to reimburse the Manager for the
salaries and other compensation costs of the Manager’s personnel who provide
services to the Company under this Agreement, except that, the Company shall
reimburse the Manager for the Company’s allocable share of the compensation paid
by the Manager to its personnel serving as the Company’s Controller. The
Company’s share of such costs shall be based upon the percentage of working time
devoted by such personnel of the Manager to the Company’s affairs as compared to
working time spent on other matters for the Manager. The Manager shall provide
the Company with such written detail as the Company may reasonably request to
support the determination of the Company’s share of such costs. The Manager
shall be responsible for the compensation paid by the Manager to its personnel
serving as the Company’s Chief Executive Officer, Chief Financial Officer, Chief
Investment Officer, Chief Operations Officer, Executive Vice President, Chief
Portfolio Manager and Senior Vice President and the Manager’s investment
professionals.”
     Section 3. Continued Effect of Agreement. Except as specifically amended by
this Amendment, the Agreement remains unaffected and continues in full force and
effect as though completely restated in this Amendment.

 



--------------------------------------------------------------------------------



 



     Section 4. Interpretation of Amendment. In the event of any conflict,
inconsistency or incongruity between any term or condition of this Amendment and
any term or condition of the Agreement, the term of this Amendment shall govern
and control.
     Section 5. Governing Law. This Amendment shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York,
without regard to conflicts of law principles to the contrary.
     Section 6. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any party hereto, any right, remedy, power
or privilege hereunder shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law. No waiver of any provision hereunder shall be
effective unless it is in writing and is signed by the party asserted to have
granted such waiver.
     Section 7. Headings. The headings of the sections of this Amendment have
been inserted for convenience of reference only and shall not be deemed part of
this Amendment.
     Section 8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Amendment shall become binding when
one or more counterparts of this Amendment, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first written above.

            INVESCO MORTGAGE CAPITAL INC.
      By:           Name:           Title:           IAS OPERATING PARTNERSHIP
L.P.
      By:   Invesco Mortgage Capital Inc., as its         general partner       
    By:           Name:           Title:           IAS ASSET I LLC
      By:   IAS Operating Partnership L.P., as its sole         member         
    By:   Invesco Mortgage Capital Inc., as its         general partner         
    By:           Name:           Title:           INVESCO ADVISERS, INC.
      By:           Name:           Title:        

 